            Case: 2:20-cr-00062-SDM Doc #: 23 Filed: 05/14/20 Page: 1 of 1 PAGEID #: 64



                                      United States District Court
                                       Southern District of Ohio
                                  Eastern Division at Columbus, Ohio

United States of America

-vs-                                                                 Case No. 2:20-cr-62(2)

Whitney R. Lancaster


                                        COURTROOM MINUTES
                                        Arraignment on Indictment


 U.S. District Judge Sarah D. Morrison                   Date: May 14, 2020 @ 2:00 p.m.
 Deputy Clerk           Theresa Bragg                    Counsel for Govt:       Noah Litton, Kevin Kelley
 Court Reporter         Allison Kimmel                   Counsel for Deft:       Dave Thomas, Kathryn
                                                                                 Wallrabenstein
 Interpreter                                             Pretrial/Probation:
 Log In                 n/a                              Log Out                 n/a

Defendant agreed to proceed via video conference
Waived reading of the indictment
Defendant entered a plea of Not Guilty to Counts 2 and 3 of the Indictment
Defendant shall remain on bond pending trial
